DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27, 29-31, 33, 34, 36 and 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 38, line 10, “the shell” lacks antecedence.



In claim 39, line 6, “the shell” lacks antecedence.

In claim 39, line 6, the structural relationship and association between the “slit opening” and the previously recited “proximal opening leading to the pocket” has not been defined.

In claim 39, lines 7, 9 and 10, “the first material” lacks antecedence.

In claim 39, lines 7 and 10, “the second material” lacks antecedence.

In claim 42, line 8, the structural relationship and association between the “slit opening” and the previously recited “proximal opening leading to the pocket” has not been defined.

In claim 42, line 9, “the first material” lacks antecedence.

In claim 42, line 10, “the second material” lacks antecedence.

In claim 42, line 10,  the structural relationship and association between the “translucent plastic” and the previously recited “opaque material” and “nonopaque material” has not been clearly defined.

	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claims 22-27, 39-31, 33, 34, 36 and 38-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter in claims 38 and 42 is that the most pertinent prior art to Schaefer (U.S. Patent No. 989,297) neither discloses, nor would have been obvious to be provided with, elastic interconnecting members; each connecting the first panel and the second panel, as claimed.    The primary reason for the indication of allowable subject matter in claim 39 is that the most pertinent prior art to Schaefer (U.S. Patent No. 989,297) neither discloses, nor would have been obvious to be provided with, an overlap including an edge portion of first material (opaque material) being inside an edge portion of a second material (non-opaque material). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JES F PASCUA/Primary Examiner, Art Unit 3734